           Case 2:17-cv-02839-GMN-GWF Document 30 Filed 05/08/19 Page 1 of 2



 1   NICHOLAS A. TRUTANICH
     United States Attorney
 2   Nevada Bar No. 13644
     STEVEN W. MYHRE
 3   Assistant United States Attorney
     Nevada Bar No. 9635
 4   501 Las Vegas Boulevard South, Suite 1100
     Las Vegas, Nevada 89101
 5   Telephone: 702-388-6336
     Email: steven.myhre@usdoj.gov
 6
     Attorneys for the United States
 7

 8                                 UNITED STATES DISTRICT COURT
 9                                        DISTRICT OF NEVADA
10    Timothy Luger,                                 )
                                                     )   Civil Action No.: 2:17-cv-02839-GMN-GWF
11                    Plaintiff,                     )
                                                     )
12            v.                                     )
                                                     )   STIPULATION AND ORDER TO
13    United States of America,                      )   EXTEND PRETRIAL ORDER
                                                     )   DEADLINE
14                    Defendants.                    )   Filed in Compliance with LR 6-1 & 26-4
                                                     )   (Fourth Request)
15                                                   )
16          Pursuant to LR IA 6-1, the parties respectfully request that this Court extend the due date

17   to file their proposed joint pretrial order. More specifically, and for the reason set forth below,

18   the parties request that the present due date of May 30, 2019, be extended to the date of, on or

19   before July 15, 2019. This is the fourth request for an extension of time related to pretrial

20   matters, and the first request to extend the deadline for filing a proposed joint pretrial order.

21          Discovery has closed and the parties are seeking to participate in mediation in an effort to

22   resolve the case short of trial. The additional time requested herein will provide the parties the

23   time necessary to participate fully in the mediation process.

24   //

25   //

26   //

27   //

28   //


                                                         1
           Case 2:17-cv-02839-GMN-GWF Document 30 Filed 05/08/19 Page 2 of 2



 1          Based on the foregoing, the parties respectfully request that the Court enter an Order,
 2   extending the deadline for filing a proposed joint pretrial order, from May 30, 2019, to the date
 3   of, on or before, July 15, 2019.
 4          Respectfully submitted this 8th day of May, 2019.
 5    SOLOW LAW GROUP, PLLC                               NICHOLAS A. TRUTANICH
                                                          United States Attorney
 6
      /s/ Rachel Solow                                    /s/ Steven W. Myhre
 7    RACHEL SOLOW, Esq.                                  STEVEN W. MYHRE
      1850 E. Sahara Ave., Suite 107                      Assistant United States Attorney
 8    Las Vegas, NV 89104                                 U.S. Attorney’s Office
      Attorney for Plaintiff                              501 Las Vegas Blvd. So., #1100
 9                                                        Las Vegas, NV 89101
                                                          Attorneys for the United States
10

11

12

13                                                IT IS SO ORDERED:
14

15                                                UNITED STATES MAGISTRATE JUDGE
16                                                DATED:          5/9/2019

17

18

19

20

21

22

23

24

25

26

27

28


                                                      2
